 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7

 8   JEROME CEASAR ALVERTO,

 9                             Plaintiff,               Case No. C18-1381-JCC-MLP

10          v.                                          ORDER DENYING MOTION TO
                                                        SUPPLEMENT THE RECORD
11   CHRISTOPHER SCHENK, et al.,                        BUT GRANTING LEAVE TO
                                                        FILE AMENDED COMPLAINT
12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. This matter comes before

15   the Court upon Plaintiff’s Motion to Supplement the Record. (Dkt. # 28.) Plaintiff

16   appears to be identifying several new Defendants and adding new information he has

17   received via discovery to his existing complaint. (Id.) Defendants do not oppose

18   Plaintiff’s apparent request to supplement his complaint but contend that “the manner in

19   which he attempts to do so here is confusing and creates a procedural dilemma for the

20   parties and the Court moving forward.” (Dkt. # 29 at 1.)

21          The Court agrees. Plaintiff’s request to supplement the existing complaint, rather

22   than file an amended pleading that operates as a complete substitute for the complaint, is

23   DENIED. (Dkt. # 28.) However, Plaintiff may file a motion seeking leave to amend his

     ORDER DENYING MOTION TO
     SUPPLEMENT THE RECORD BUT
     GRANTING LEAVE TO FILE AMENDED
     COMPLAINT - 1
 1   complaint to add Defendants and set forth new factual allegations in a manner consistent

 2   with the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 15(a), (d).

 3           Under Federal Rule of Civil Procedure 15, leave to amend should be freely given

 4   when justice so requires. Amendment should be granted absent evidence of bad faith,

 5   undue delay or prejudice to the opposing party. Bowels v. Reade, 198 F.3d 752, 757 (9th

 6   Cir. 1999). Specifically, Rule 15 provides:

 7          (1) Amending as a Matter of Course

 8               A party may amend its pleading once as a matter of course within:

 9          (A) 21 days after serving it, or

10          (B) if the pleading is one to which a responsive pleading is required, 21 days after
                 service of a responsive pleading or 21 days after service of a motion under Rule
11               12(b), (e), or (f), whichever is earlier.

12          (2) Other Amendments

13               In all other cases, a party may amend its pleading only with the opposing
                 party’s written consent or the court’s leave. The court should freely give leave
14               when justice so requires.

15          Additionally, in this Court, a party moving to amend a complaint must also comply with

16   the Local Civil Rule (“LCR”) 15, which requires:

17          A party who moves for leave to amend a pleading, or who seeks to amend a
            pleading by stipulation and order, must attach a copy of the proposed amended
18
            pleading as an exhibit to the motion or stipulation. The party must indicate on the
19          proposed amended pleading how it differs from the pleading that it amends by
            bracketing or striking through the text to be deleted and underlining or highlighting
20
            the text to be added. The proposed amended pleading must not incorporate by
21          reference any part of the preceding pleading, including exhibits. If a motion or
            stipulation for leave to amend is granted, the party whose pleading was amended
22
            must file and serve the amended pleading on all parties within fourteen (14) days
23          of the filing of the order granting leave to amend, unless the court orders otherwise.


     ORDER DENYING MOTION TO
     SUPPLEMENT THE RECORD BUT
     GRANTING LEAVE TO FILE AMENDED
     COMPLAINT - 2
 1          Accordingly, the Court will grant Plaintiff an additional extension of time to comply

 2   with the applicable rules for amending his complaint. Plaintiff is advised that an amended

 3   pleading operates as a complete substitute for an original pleading. See Ferdik v. Bonzelet, 963

 4   F.2d 1258, 1262 (9th Cir. 1992) (citing Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc.,

 5   896 F.2d 1542, 1546 (9th Cir. 1990) (as amended), cert. denied, 506 U.S. 915 (1992)). Thus,

 6   any amended complaint must clearly identify all the Defendant(s), the constitutional claim(s)

 7   asserted, the specific facts which Plaintiff believes support each claim, and the specific relief

 8   requested.

 9          As the parties are aware, June 7, 2019 is the deadline to complete discovery in this

10   matter. (Dkt. # 25.) If Plaintiff requires additional time for discovery, he should promptly file a

11   motion seeking an extension of time. The current dispositive motion deadline of July 8, 2019 is

12   STRICKEN. (Id.) Plaintiff must file his motion for leave to file an amended complaint, in

13   accordance with the requirements of LCR 15 set forth above, by no later than Tuesday, July 9,

14   2019. The Court will rule on Plaintiff’s motion to amend after reviewing his proposed amended

15   complaint, and then re-set the dispositive motion deadline at that time.

16          The Clerk is directed to send copies of this order to the parties and to the

17   Honorable John C. Coughenour.

18          Dated this 22nd day of May, 2019.


                                                           A
19

20                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
21

22

23

     ORDER DENYING MOTION TO
     SUPPLEMENT THE RECORD BUT
     GRANTING LEAVE TO FILE AMENDED
     COMPLAINT - 3
